Citation Nr: 0723205	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  99-06 565	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to November 7, 
1996, for the award of a 70 percent disability rating for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to November 7, 
1996, for the award of a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to an effective date prior to September 5, 
1997, for the award of service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
December 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 decision by the RO in Waco, Texas 
which, in pertinent part, increased the veteran's rating for 
PTSD to 70 percent, effective from November 7, 1996; granted 
TDIU effective from the same date; and determined that 
September 5, 1997, was the proper effective date to be 
assigned for the award of service connection for a low back 
disability.  In September 2001, the case was transferred to 
the jurisdiction of the RO in Winston-Salem, North Carolina.

The veteran testified at a hearing before the undersigned in 
Washington, D.C. in September 2004.  In December 2004, the 
Board remanded the case for additional development.  After 
completing further action on the case, the RO confirmed the 
prior determinations.  The case is once again presented for 
appellate consideration.

The Board's present decision is limited to the matter of the 
veteran's entitlement to an effective date prior to September 
5, 1997, for the award of service connection for a low back 
disability.  For the reasons set forth below, the other 
issues on appeal are being REMANDED for additional 
development.  VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  In January 1995, the RO in Waco, Texas denied the 
veteran's original claim for service connection for a back 
disability; by a statement received in February 1995, the 
veteran asked the RO to "reconsider" its denial.

2.  In December 1995, the RO once again denied the veteran's 
claim; he was notified of the RO's decision, and of his 
appellate rights, but he did not initiate an appeal within 
one year.

3.  No further claim for service connection for a back 
disability was received until September 5, 1997.


CONCLUSION OF LAW

An effective date earlier than September 5, 1997, for the 
award of service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 5103A, 5104, 5108, 5110, 7104, 
7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.103, 
3.151, 3.155, 3.159, 3.400, 20.200, 20.201, 20.202, 20.302, 
20.1103 (2006); 38 C.F.R. § 20.201 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an earlier effective date for the award of 
service connection for a low back disability.  He notes that 
most of his service medical records are unavailable, and 
attributes that fact to the classified nature of his work in 
the military.  He maintains, in essence, that if VA could 
review those records, it would find that service connection 
was in order from an earlier date.



I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).

VCAA notice is not required in every case, however.  The 
United States Court of Appeals for Veterans Claims (Court) 
recently held, for example, that such notice is not required 
under circumstances where, prior to the date of the enactment 
of the VCAA, a claim for service connection is granted, a 
rating and effective date are assigned, and the claimant 
files an appeal as to the effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006) ("In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.").  Rather, under 
those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 
7105 and 38 C.F.R. § 3.103 are for application.  Id.

Here, the veteran's claim for an earlier effective date falls 
squarely within this fact pattern.  Thus, no section 5103(a) 
notice is required.  As for the provisions of §§ 5104, 7105 
and 38 C.F.R. § 3.103, the record shows that the veteran has 
been provided with various communications, including a 
statement of the case (SOC), and multiple supplemental SOC's 
(SSOC's), that contain notice of VA's effective date 
determination; his appellate rights; a summary of the 
relevant evidence; citations to applicable law (38 C.F.R. 
§ 3.400); and a discussion of the reasons for the decision 
made by the agency of original jurisdiction.  In short, the 
procedural requirements of the law have been satisfied.  No 
further due process development is required.

B.  The Duty to Assist

The VCAA requires that VA make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the matter that is 
currently being adjudicated.  The outcome of this matter 
turns, not on a medical determination, but rather on a 
determination as to the date a claim for service connection 
was filed and whether prior adverse decisions were appealed.  
There is no need for a medical examination and/or opinion.  
The veteran's various applications for benefits are of 
record, as are all of the pertinent procedural documents, and 
reasonable efforts to obtain his service records have been 
exhausted.  There is no suggestion on the current record that 
additional evidence, relevant to this matter, exists and can 
be procured.  No further development action is required.



II.  The Merits of the Veteran's Claim

In order for benefits to be paid to any individual under the 
laws administered by VA, a specific claim in the form 
prescribed by the Secretary must be filed.  38 C.F.R. 
§ 3.151(a) (2006).  A "claim" or "application" is defined 
by VA regulation as "a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit."  38 C.F.R. 
§ 3.1(p) (2006).  An informal claim is "[a]ny communication 
or action, indicating an intent to apply for one or more 
benefits . . . ."  38 C.F.R. § 3.155(a) (2006).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  Id.

If a veteran files an application for service connection with 
VA, and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See, e.g., 38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2006).  If he does not initiate an appeal 
within one year, however, the disallowance becomes final.  
See 38 C.F.R. §§ 20.302, 20.1103 (2006).  With exceptions not 
here applicable, any award based on a subsequently filed 
application for benefits can be made effective no earlier 
than the date of the new application.  See 38 U.S.C.A. 
§§ 5110(a), 5108 (West 2002); 38 C.F.R. §§ 3.400(q)(1)(ii) 
(2006).

Applying the foregoing principles to the facts of the present 
case, the Board finds that the preponderance of the evidence 
is against the assignment of an effective date prior to 
September 5, 1997, for the award of service connection for 
the veteran's low back disability.  The record shows that the 
RO in Waco, Texas, denied the veteran's original claim for 
service connection for a back disability by a decision 
entered in January 1995.  He did not appeal the RO's 
determination.  See, e.g., 38 C.F.R. § 20.201 (1994) 
(defining a notice of disagreement as "[a] written 
communication . . . expressing dissatisfaction or 
disagreement with an adjudicative determination . . . and a 
desire to contest the result . . . .") (emphases added).  
However, by a statement received in February 1995, he did ask 
the RO to "reconsider" its denial.  In December 1995, the 
RO again denied the veteran's claim, taking into 
consideration additional evidence received since the time of 
the prior adjudication.  The veteran was notified of the RO's 
new decision, and of his appellate rights, but he did not 
initiate an appeal within one year.  As a result, the 
December 1995 decision became final.  No further claim for 
service connection for a back disability, whether formal or 
informal, was thereafter received until September 5, 1997.  
Consequently, under applicable law, outlined above, the 
effective date of the subsequent award can be no earlier than 
September 5, 1997.  The claim for an earlier date must be 
denied.

In reaching this decision, the Board has considered that VA 
has recently amended 38 C.F.R. §§ 19.26 and 19.27 to require 
that an RO clarify whether an ambiguous written communication 
from a claimant is intended to be an notice of disagreement 
with an adverse claims decision.  However, such rule only 
applies to pending appeals in which a notice of disagreement 
was filed on or after October 30, 2006.  Thus, this provision 
is not applicable to the veteran's appeal.  

In evaluating the merits of this matter, the Board is 
cognizant of the fact that most of the veteran's service 
medical records are unavailable.  If those records become 
available in the future, the effective date of his award may 
be reconsidered.  See, e.g, 38 C.F.R. §§ 3.156(c) and 
3.400(q)(2) (pertaining to awards based on supplemental 
reports from the service department).  Until that time, the 
Board is bound by the evidence in the record before it.  
Based on that evidence, and for the reasons stated, the 
appeal for an effective date prior to September 5, 1997, for 
the award of service connection for a low back disability 
must be denied.


ORDER

An effective date earlier than September 5, 1997, for the 
award of service connection for a low back disability is 
denied.




REMAND

The record shows that the veteran has been in receipt of 
disability benefits from the Social Security Administration 
(SSA) since April 1997 due, at least in part, to PTSD.  It is 
clear from the record that the evidence SSA relied upon in 
making its determination included psychiatric evaluations 
dated as early as May 1996.  Thus far, it does not appear 
that any attempt has been made to obtain a complete copy of 
the medical records underlying the SSA's award.  Because it 
appears that the records from SSA contain information 
pertaining to the severity of the veteran's PTSD prior to 
November 7, 1996, and relating to his ability to work during 
that time, efforts should be made to procure them.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).

The record shows that the veteran has participated in 
individual therapy for treatment of PTSD at the VA Outpatient 
Clinic (VAOPC) in Austin, Texas.  The available reports 
contain approximately 17 session entries for the period from 
September 29, 1995, to July 22, 1996, and approximately 7 
entries for the period from November 7, 1996, to April, 14 
1997.  Notably, however, the record contains no reports of 
individual sessions for the period between July 22 and 
November 7, 1996.  In view of the veteran's regular 
participation before and after those dates, the Board is 
concerned that fewer than all of the relevant reports have 
been obtained for review.  In addition, one of the reports 
currently of record-the one dated July 22, 1996-is largely 
illegible.  Consequently, further development is necessary.  
See, e.g., Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding 
that VA is charged with constructive notice of medical 
evidence in its possession).

Documents in the file show that a Dr. Ron Dunchok treated the 
veteran for a "nervous condition" in 1991, and that a Dr. 
Donald Kurth treated him for "nerves" (among other things) 
from 1990 to 1993.  Presently, there are no records in the 
claims file from either of these providers.  Because the 
records from Drs. Dunchok and Kurth might contain relevant 
information pertaining to the status of the veteran's PTSD 
prior to November 7, 1996, efforts should be made to procure 
them.  38 C.F.R. § 19.9 (2006).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide releases for 
any relevant records of treatment in the 
possession of Drs. Ron Dunchok and Donald 
Kurth, and to identify, and provide releases 
for (where necessary), any other care 
provider who might possess new or additional 
evidence pertinent to the claims remaining 
on appeal.  If the veteran provides adequate 
identifying information, and the necessary 
releases, assist him in obtaining the 
records identified, following the procedures 
set forth in 38 C.F.R. § 3.159.  Any new or 
additional (i.e., non-duplicative) evidence 
obtained should be associated with the 
claims file.

2.  Ask the SSA to provide copies of any 
records in its possession pertaining to the 
veteran's award of SSA disability benefits, 
to include any medical records considered in 
making that award, following the procedures 
set forth in 38 C.F.R. § 3.159.  The 
materials obtained should be associated with 
the claims file.

3.  Make efforts to ensure that copies of 
all relevant records of treatment are 
obtained from the VAOPC in Austin, Texas, 
for association with the claims file, 
including a legible copy of the report of 
the veteran's individual therapy session on 
July 22, 1996, and copies of all relevant 
clinical reports dated between that date and 
November 7, 1996.  In so doing, follow the 
procedures set forth in 38 C.F.R. § 3.159.

4.  Thereafter, take adjudicatory action on 
the issues remaining on appeal.  If any 
benefit sought remains denied, furnish an 
SSOC to the veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. CONNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


